LIVINGSTON V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-109-CR





EMMITT STARLING, JR.	APPELLANT

A/K/A EMMITT STARLING



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Emmitt Starling attempts to appeal from his conviction for arson.  Pursuant to a plea-bargain agreement, Appellant pleaded guilty to this offense, and the trial court sentenced him to ten years’ confinement.  The trial court also certified that this is a plea-bargain case and that Appellant has no right of appeal. 

On April 9, 2008, we informed Appellant by letter that his appeal was subject to dismissal based on the trial court’s certification unless, by April 21, he filed a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 44.3.  No response has been filed.  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 25.2(d).

PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: May 8, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.